DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blade and suction port in lines 2-3 of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al [20150088193] in view of Jahrling et al [20130108886].
	With respect to Claim 1, Scheller discloses: (Figure 1, 2A) A medical instrument (100), comprising a stick-shaped extra-narrow metal member (solid portion of 180, surgical blank 180 may be disposed within outer hypodermic tube 170, [0022]; Surgical blank 180 may be manufactured from any suitable material, e.g., polymers, metals, metal alloys, [0030]).
Scheller fails to teach: the extra-narrow member having a hardened layer formed on 5the surface thereof without losing flexibility.
	Within the same field of metal instruments, Jahrling teaches: the extra-narrow member having a hardened layer formed on 5the surface thereof without losing flexibility (A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow member of Scheller to be processed with a hardened layer, as taught by Jahrling, without losing its flexibility for the purpose of utilizing the ductility, flexibility, and deformability of the metal, [Jahrling, 0013]. 
	With respect to Claim 2, Scheller as modified by Jahrling further disclose: The medical instrument of claim 1, wherein the hardened layer has a thickness of 2µm or more and 18µm or less …hard-metal layer with a layer thickness of approximately 10 to 30 µm is formed by this process, [0073]; Examiner understands that the process is used for creating a metal hardening layer and thus in similar fields of invention and purpose. The prior art is also within the claimed range and thus meets the limitations).
	With respect to Claim 4, Scheller as modified by Jahrling further disclose: The medical instrument of claim 1, wherein the hardened layer is comprised of an S-phase formed by nitriding or carburizing (...composite with nitrides as the hard material can be produced, [0045]; A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]).
With respect to Claim 5, Scheller as modified by Jahrling further disclose: The medical instrument of claim 1, wherein the hardened layer is comprised of an S-phase formed by nitriding and carburizing in combination (…composite thus produced contains metal carbides and metal nitrides and is mainly arranged as a ceramic coating, [0083]).
With respect to Claim 6, Scheller as modified by Jahrling further disclose: (Figure 4A) The medical instrument of claim 1, wherein the medical instrument (100) is ocular forceps (300) comprising a tubular shaft (170), a stick-shaped core (distal end of 180 including at least fork shaped member; Figures 3, 4A) inserted inside the shaft (…surgical blank 180 may be disposed within outer hypodermic tube 170, [0022]), and a tip-end part openably and closably provided at a tip-end side of the core so as to be exposed outside the shaft (See Figure 4A), and wherein the shaft corresponds to the extra-narrow member (as tube 170 has a direct relationship with the surgical blank 180 as it slides over the surgical blank 180; (https://www.merriam-webster.com/dictionary/correspond)) and has the 25hardened layer formed on the surface thereof without losing the flexibility (as Jahrling teaches a polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).
	With respect to Claim 8, Scheller as modified by Jahrling further disclose: A medical device (100), comprising: the medical instrument of claim 1; and 10a handle to which the medical instrument is attached (110).
	With respect to Claim 9, Scheller discloses: A method of manufacturing a medical instrument (100) including a stick-shaped extra-narrow metal member (180, surgical blank 180 may be disposed within outer hypodermic tube 170, [0022]; Surgical blank 180 may be manufactured from any suitable material, e.g., polymers, metals, metal alloys, [0030]). 
	Scheller fails to teach: comprising the step of forming a hardened layer on the surface of the extra-narrow member under a given 15condition where the extra-narrow member does not lose flexibility.
	Within the same field of metal instruments, Jahrling teaches: comprising the step of forming a hardened layer on the surface of the extra-narrow member under a given 15condition where the extra-narrow member does not lose flexibility (A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a… flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow member of Scheller to be processed with . 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al [20150088193] in view of Jahrling et al [20130108886] as applied to claim 1 above, and further in view of Bhattacharjee [20160262931].
With respect to Claim 3, Scheller as modified by Jahrling disclose: The medical instrument of claim 1.
Scheller as modified by Jahrling fail to teach: wherein the extra-narrow member has a thickness of 1mm or less. 
Within the same field of ophthalmology devices, Bhattacharjee teaches: (Figure 5) wherein the extra-narrow member (37) has a thickness of 1mm or less (…for a 23 gauge forceps where the OD of the shaft (OD.sub.S) is 0.64 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow metal member of Scheller hardened by a process taught in Jahrling, with a thickness of 1mm or less, as taught by Bhattacharjee, for the purpose of allowing access to the inside of a body cavity, narrow space or closed space to perform different surgical steps with least trauma, [Bhattacharjee, 0003].
With respect to Claim 10, Scheller discloses: A metal article (100), comprising a stick-shaped or linear extra-narrow metal member (180, surgical blank 180 may be manufactured from any suitable material, e.g., polymers, metals, metal alloys, [0030]). 
Scheller fails to teach: a metal article with a thickness of 1mm or less, the extra-narrow member having a hardened layer formed on the surface thereof without losing 20flexibility.
A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow member of Scheller to be processed with a hardened layer, as taught by Jahrling, without losing its flexibility for the purpose of utilizing the ductility, flexibility, and deformability of the metal, [Jahrling, 0013]. 
	Scheller and Jahrling fail to disclose: a metal article with a thickness of 1mm or less.
	Within the same field of ophthalmology devices, Bhattacharjee teaches: (Figure 5) an article (37) with a thickness of 1mm or less (…for a 23 gauge forceps where the OD of the shaft (OD.sub.S) is 0.64 mm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow metal member of Scheller hardened by a process taught in Jahrling, with a thickness of 1mm or less, as taught by Bhattacharjee, for the purpose of allowing access to the inside of a body cavity, narrow space or closed space to perform different surgical steps with least trauma, [Bhattacharjee, 0003].

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kremer [6139560] in view of Jahrling et al [20130108886].
With respect to Claim 1, Kremer discloses: A medical instrument (100), comprising a stick-shaped extra-narrow metal member (elongated body of 106, device 10 may be constructed of surgical grade steel, [Column 4, lines 16-17];  …there is shown a surgical cutting device 100 according to another embodiment of the present invention. This embodiment is similar to the first embodiment described above, except for those features specifically described below, [Column 5, lines 19-23]; thus, cutting device 100 may also be constructed of surgical grade steel).
Kremer fails to teach: the extra-narrow member having a hardened layer formed on 5the surface thereof without losing flexibility.
Within the same field of metal instruments, Jahrling teaches: the extra-narrow member having a hardened layer formed on 5the surface thereof without losing flexibility (A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the extra-narrow member of Kremer to be processed with a hardened layer, as taught by Jahrling, without losing its flexibility for the purpose of utilizing the ductility, flexibility, and deformability of the metal, [Jahrling, 0013].
With respect to Claim 7, Kremer as modified by Jahrling further discloses: (Figures 9-12) The medical instrument of claim 1, wherein the medical instrument is an ocular cutter (100) comprising a tubular shaft (104) provided with a blade (distal tapered tip of 106) and a suction port (118) at a tip-end part thereof, and 5wherein the shaft corresponds to the extra-narrow member (as holder 104 has a direct relationship with the cutting blade 106 as blade 106 slides inside holder; (https://www.merriam-webster.com/dictionary/correspond)) and has the hardened layer formed on the surface thereof, without losing the flexibility (A polymer layer or, --for example, a ceramic material or a passivating metal layer, can additionally be applied thereon, with the carbide fractions diffusing from the metal surface of the component into the layer disposed above the same and thereby forming a…flexible hard-material-containing composite coating, [0051]; Examiner understands that because the process is used to create a flexible-hard material coating, the art meets the claim limitations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record discloses other ocular forceps and cutting devices. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/SARAH A SIMPSON/Primary Examiner, Art Unit 3771